a Dw Ww BR Ww pp

10
11
12
13
14
15
16
17
18
19
20
21
2

 

Case 2:20-cv-00107-SMJ ECF No. 49 filed 06/22/20 PagelD.400 Page 1 of 9

Stephen E. Imm (Ohio 0040068/PHV)

Matthew S. Okiishi, Esq. (Ohio 0096706/Pro Hac Vice)
Finney Law Firm, LLC

4270 Ivy Pointe Blvd., Suite 225

Cincinnati, Ohio 45245

(513) 943-5678

stephen @finneylawfirm.com

matt @finneylawfirm.com

Counsel for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

JEREMIAH LINZ, et al., : Case No. 2:20-cv-00107-SMJ
Plaintiffs, ; Judge Salvador Mendoza, Jr.
V.
: PLAINTIFFS’ AMENDED
CORE VALUES ROADSIDE : MOTION FOR EQUITABLE
SERVICE, LLC, et. al., : TOLLING
Defendants. : JULY 22, 2020

Pursuant to the Court’s June 8, 2020 Order granting in part and denying in
part Plaintiffs’ Motion to Conditionally Certify Collective Action (the “Motion”)
and inviting Plaintiff's to amend their Motion for Equitable Tolling, Plaintiffs,
through Interim Class Counsel, aver as follows:

A. Equitable tolling is appropriate in this case.

As a preliminary matter, Plaintiffs appreciate the Court’s granting of leave to

amend their Motion for Equitable Tolling. (ECF No. 46, PGID 374) Plaintiffs are

PLAINTIFFS’ AMENDED MOTION FOR EQUITABLE
TOLLING: |

 
BB

a DN WN

10
11
12
13
14
15
16
17
18
19
20
21
22

 

Case 2:20-cv-00107-SMJ ECF No. 49 filed 06/22/20 PagelD.401 Page 2 of 9

entitled to equitable tolling in this case due to Defendants’ stipulation thereto and
prior precedent.
1. Defendants have stipulated to tolling the statute of limitations.

On April 14, 2020, Plaintiffs’ counsel emailed Defendants’ counsel requesting
a stipulation for tolling the statute of limitations. On April 16, Defendants’ counsel
sent a letter in reply, and set forth in no uncertain terms that “Defendants are willing
to stipulate to equitable tolling from the time Plaintiffs file a motion for conditional
certification, whenever that may be, through the time any mailing occurs.”
Declaration of Matthew S. Okiishi, Esq., Exhibit A. As a result of Defendants’ letter,
Plaintiffs’ counsel filed the Motion the next day, April 17. The Motion included a
passing reference to Defendants’ stipulation, as Plaintiffs’ counsel expected
Defendants’ counsel to honor his word.

Plaintiffs’ counsel was surprised when Defendants’ Memorandum in
Opposition to the Motion implied that no stipulation was ever agreed to. Defendants’
counsel should not be permitted to run from the stipulation Plaintiffs’ counsel
reasonably relied upon in good faith, and equitable tolling from at least April 17
through the date of mailing notice is appropriate.

2. Even if Defendants have not stipulated, prior precedent from courts
within this Circuit demonstrates that equitable tolling is appropriate.

PLAINTIFFS’ AMENDED MOTION FOR EQUITABLE
TOLLING: 2

 
oC fo sD DH

10
11
12
13
14
15
16
17
18
19
20
21
22

 

Case 2:20-cv-00107-SMJ ECF No. 49 filed 06/22/20 PagelD.402 Page 3 of 9

Various courts within this Circuit have allowed equitable tolling in FLSA
actions for the delay in deciding a motion for conditional certification, or the
potential delay that may occur in providing the information needed to send notice to
the putative class members. See e.g. Baker v. Sunburst Consulting, Inc., 2017 U.S.
Dist. LEXIS 121791, *15, CV 16-124-BLG-SPW-TJC (D. Mont. July 6, 2017);
Small vy. U. Med. Ctr. of S. Nevada, 2013 U.S. Dist. LEXIS 84840, 2013 WL
3043454 at *4 , Case No. 2:13-cv-00298-APG-PAL (D. Nev. June 14, 2013). The
cases recognize that allowing the statute of limitations to be tolled during the
pendency of a motion for conditional certification properly balances the interests of
both parties. Baker, supra, at *15. Because there is a possibility that some statutes of
limitation are running during the pendency of this Motion, equitable tolling is proper,
even if Defendants refuse to live up to their prior stipulation regarding same.

B. Conclusion

In light of the foregoing, the statute of limitations equitably tolled for the four-

month period the Motion will have been pending.

PLAINTIFFS” AMENDED MOTION FOR EQUITABLE
TOLLING: 3

 
ao sn DN

\O

10
11
12
13
14
15
16
17
18
19
20
21
22

 

Case 2:20-cv-00107-SMJ ECF No. 49 filed 06/22/20 PagelD.403 Page 4 of 9

Respectfully submitted,

/s/ Matthew S. Okiishi

 

Stephen E. Imm (Ohio 0040068/PHV)
Matthew S. Okiishi, Esq. (Ohio
0096706/PHYV )

Finney Law Firm, LLC

4270 Ivy Pointe Blvd., Suite 225
Cincinnati, Ohio 45245

(513) 943-5678

stephen @finneylawfirm.com

matt @finneylawfirm.com

Matthew Z. Crotty, WSBA 39284
CROTTY & SON LAW FIRM, PLLC
905 W. Riverside Ave. Ste. 404
Spokane, WA 99201

(509) 850-7011

matt @crottyandson.com

Attorneys for Plaintiff
CERTIFICATE OF SERVICE

I certify that on June 22, 2020 I caused the forgoing to be electronically filed

 

with the Clerk of the Court using the CM/ECF system, which sent notification of

such filing to the all counsel of record.

/s/ Matthew S. Okiishi

 

Matthew S. Okiishi (Ohio
0096706/PHV)

PLAINTIFFS’ AMENDED MOTION FOR EQUITABLE
TOLLING: 4

 
10
1]
12
13
14
15
16
17
18
19
20
21
22

 

Case 2:20-cv-00107-SMJ ECF No. 49 filed 06/22/20 PagelD.404 Page 5of9

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

JEREMIAH LINZ, et al., : Case No. 2:20-cv-00107-SMJ
Plaintiffs, :; Judge Salvador Mendoza, Jr.

v.
DECLARATION OF MATTHEW

CORE VALUES ROADSIDE : §. OKIISHI, ESO.
SERVICE, LLC, ez. al., :

Defendants.

I, Matthew S. Okiishi, Esq., declare under penalty of perjury that the following
is true to the best of my knowledge and belief:

1. Iam an attorney of record in the above-captioned action.

2. Iam over 18 years of age.

3. Ihave personal knowledge of the facts contained herein.

4. On April 14, 2020, I emailed Defendants’ counsel, Jeremy Hyndman,
Esq., requesting a stipulation for tolling the statute of limitations in this
action.

5. On April 16, Defendants’ counsel sent a letter in reply stating
“Defendants are willing to stipulate to equitable tolling from the time

Plaintiffs file a motion for conditional certification, whenever that may

PLAINTIFFS’ AMENDED MOTION FOR EQUITABLE
TOLLING: |

 
a DH A FS WH BP

17
18
19
20
21
22.

 

Case 2:20-cv-00107-SMJ ECF No. 49 filed 06/22/20 PagelD.405 Page 6 of 9

be, through the time any mailing occurs.” A true and accurate copy of
this letter is attached hereto as Exhibit A.
6. Relying on this stipulation, I ensured that Plaintiffs’ Motion for

Conditional Certification was filed on April 17, 2020.

Date:

 

PLAINTIFFS’ AMENDED MOTION FOR EQUITABLE
TOLLING: 2

 
Case 2:20-cv-00107-SMJ ECF No. 49 filed 06/22/20 PagelD.406 Page 7 of 9

| UNITED STATES DISTRICT COURT
2 EASTERN DISTRICT OF WASHINGTON
3 JEREMIAH LINZ, et al., : Case No. 2:20-cv-00107-SMJ
4 Plaintiffs, Judge Salvador Mendoza, Jr.
v. :

> : DECLARATION OF MATTHEW
6 CORE VALUES ROADSIDE : §S. OKIISHI, ESQ.

SERVICE, LLC, et. al., :
f Defendants.
8
9 I, Matthew S. Okiishi, Esq., declare under penalty of perjury that the following

10] is true to the best of my knowledge and belief:

1 1. Iam an attorney of record in the above-captioned action.

aa 2. 1am over 18 years of age.

? 3. I have personal knowledge of the facts contained herein.

. 4. On April 14, 2020, I emailed Defendants’ counsel, Jeremy Hyndman,
16 Esq., requesting a stipulation for tolling the statute of limitations in this
17 action,

18 5. On April 16, Defendants’ counsel sent a letter in reply stating
19 “Defendants are willing to stipulate to equitable tolling from the time
a0 Plaintiffs file a motion for conditional certification, whenever that may
21

22

DECLARATION OF MATTHEW S. OKIISHI, ESQ: 1

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22

 

Case 2:20-cv-00107-SMJ ECF No. 49 filed 06/22/20 PagelD.407 Page 8 of 9

be, through the time any mailing occurs.” A true and accurate copy of
this letter is attached hereto as Exhibit A.
6. Relying on this stipulation, I ensured that Plaintiffs’ Motion for

Conditional Certification was filed on April 17, 2020.

pate, 9/22. (zoz0 a

DECLARATION OF MATTHEW S. OKIISHI, ESQ: 2

 
Case 2:20-cv-00107-SMJ ECF No. 49 filed 06/22/20 PagelD.408 Page 9 of 9

 

T: 509.529.0630 | F: 509.525.0630

B A S A L T jeremy@basalt.legal

Jeremy Scott Hyndman, Esq.

LEGAL =

PLLC www.basalt.legal

 

April 16, 2020

Via matt@finneylawfirm.com

Matthew S. Okiishi, Esq.

Finney Law Firm, LLC

4270 Ivy Pointe Blvd., Suite 225
Cincinnati, OH 45245

RE: Linz v. Core Values
Mahan v. Core Values

Dear Matt:

This letter responds to the issues you raised in your April 14 email regarding
consolidation and equitable tolling.

Defendants do not stipulate to consolidation. There is some benefit to having the same
judge administer both of these cases, but it does not make sense to have the Mahan
action in the same suit as what your Linz complaint describes as a “national scheme.”
Any putative class or conditional collective should not be held back by discussion of
what is happening in Mahan’s comparatively miniscule claim. It is inefficient and
confusing to address class action and collective action concerns in the same scheduling
conference or trial as the Mahan claims. They should be on separate tracks. | think
you know this, which is why you—rightly—filed these claims in separate lawsuits in the
first place,

Defendants are willing to stipulate to equitable tolling from the time Plaintiffs file a
motion for conditional certification, whenever that may be, through the time any mailing
occurs. Defendants do not stipulate to equitable tolling running back to the date the
action was filed, through an undetermined period of time in the future.

If you have any questions, please let me know.

Very truly yours,

Jeremy Hyndman

PLAINTIFF’S
61/2 N. 2nd Ave., Suite 200 | Walla Walla, WA 99362 EXHIBIT

 
